  Case 4:19-cv-00234-WTM-CLR Document 9 Filed 11/21/19 Page 1 of 6
    Case 4:19-cv-00234-WTM-CLR Document 1-2 Filed 09/16/19 Page 1 of 5




                                UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF GEORGIA




Sally Behr Ogden



                            Plaintiff,

                                                                   Case No.
John Herbert Ogden



                            Defendant.


                     NOTICE OF ALTERNATIVE DISPUTE RESOLUTION
                                       and
                          CASE MANAGEMENT PROCEDURES


                                   (LITIGANTS' BILL OF RIGHTS)
                                           S.D. Ga. LR 16.7



           Litigants in this Court may wish to utilize procedures that are available to assist the

    speedy and efficient resolution of civil cases. This notice must be furnished by plaintiffs

    counsel to his client and served with the complaint upon all defendants. Counsel for each party

    represented shall ensure that the notice is filled out, signed by the party, and returned to the

    Clerk's office (1) by counsel for the plaintiff within 15 days of filing the complaint, and (2) by

    counsel for the defendant with the answer or other responsive pleading.




                                                                                              Page 1 of 5
 Case 4:19-cv-00234-WTM-CLR Document 9 Filed 11/21/19 Page 2 of 6
   Case 4:19-cv-00234-WTM-CLR Document 1-2 Filed 09/16/19 Page 2 of 5




                                 Notice to Parties and Counsel



        I.     If all parties in a case elect to do so, a civil case in this Court can be referred to

non-binding mediation. The purpose of such is to assist the parties in understanding the

strengths and weaknesses of their respective positions and to facilitate settlement.

               Do you wish to use such a procedure and for your lawyer to meet with opposing

counsel and a Judge of this Court to establish a mediation plan for this case?


                                                            YES
                                                        (answer yes or no)


       2,      If the parties in a case elect to do so, a civil case in this Court can be referred to

binding or non-binding arbitration. In some instances, arbitration may be quicker, cheaper, and

less format than litigation. Its outcome can be binding or purely advisory, depending on the

parties' agreement. The parties can also agree to tailor the rules of procedure.

               Do you wish to consider such a procedure and for your lawyer to meet with

opposing counsel and a Judge of this Court to establish an arbitration plan for this case?

                                                          YES
                                                       (answer yes or no>




       3.     If all parties in a case consent and the Court concurs, the right to proceed before

a United States District Judge may be waived, and the case can be presided over by a United

States Magistrate Judge.




                                                                                                Page 2 of 5
Case 4:19-cv-00234-WTM-CLR Document 9 Filed 11/21/19 Page 3 of 6
 Case 4:19-cv-00234-WTM-CLR Document 1-2 Filed 09/16/19 Page 3 of 5




                 Would you like to consider use of a Magistrate Judge and receive more

 information on this alternative?



                                                              YES
                                                          (answer yes Or no)




         4.      After the complaint and answer are filed in a case, the rules of this Court normally

 allow four (4) months for the completion of discovery. If discovery continues for a longer period

 of time, it will be because the attorneys have requested an extension of time from the Court.



         5.      If justified by the complexity or difficulty of a case, the Court will consider the

 entry of a special case management order. After hearing from the parties, this order would

 supersede the Local Rules and provide new dates for the different aspects of discovery,

 amendments to the pleadings, the filing of motions, conferences with the Court, and preparation

 for the ultimate pretrial order and trial of the case.

         The lawyers for all of the parties are encouraged to consult concerning the need for such

 a case management order.



        6.       At the completion of discovery and before trial, each party will be required to

 participate in the filing of a pretrial order. In most cases, there will also be a pretrial conference

 with the presiding Judge. At the conference, the Court will inquire about the prospects for




                                                                                              Page 3 of 5
 Case 4:19-cv-00234-WTM-CLR Document 9 Filed 11/21/19 Page 4 of 6
    Case 4:19-cv-00234-WTM-CLR Document 1-2 Filed 09116/19 Page 4 of 5




settlement of the case. Normally the Court will require the client to be present in person or by

telephone.

                 By Order of the Court.


                                                                       Clerk of Court



        I have reviewed with my attorney the above notice and have indicated my desired

responses to paragraphs 1, 2, and 3.

       This /1
             1.-t
                 l eik
                          day of   NN het 2019

                                                        Gilt.                           €-4?%\-rcgo olden
                     Name and signature of party or Representative
                      Kekiknktevl M CoN•^9VAI

                                                    Certificate of Counsel

       I have furnished a copy of this notice to the party represented by me (including any

insurance company assisting with the cost of defense) and discussed with my client responses

to paragraphs 1, 2, and 3 which have been noted. I have also served opposing counsel with a

copy of this completed notice.

       This fl-k°'       day of    No\I             20lt


                                                                                e        7v(8W
                                       torney for   DcFao



                                                                                                  Page 4 of 5
Case 4:19-cv-00234-WTM-CLR Document 9 Filed 11/21/19 Page 5 of 6
 Case 4:19-cv-00234-WTM-CLR Document 1-2 Filed 09/16/19 Page 5 of 5




 NOTE: If there is unanimity among the parties that the case should be referred to

 mediation, arbitration, or a Magistrate Judge, counsel for the plaintiff shall so notify the

 Clerk, who will then inform the presiding District Judge of the parties' interest in one or

 more of these procedures.




                                                                                     Page 5 of 5
      Case 4:19-cv-00234-WTM-CLR Document 9 Filed 11/21/19 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on November 21, 2019, I electronically filed the

foregoing Litigant’s Bill of Rights with the Clerk of the Court using the CM/ECF

system which sent notification of such filing to all counsel of record.



 Dated: November 21, 2019              By: /s/ Brian P. Watt
                                          Brian P. Watt, Bar No. 741841
                                          TROUTMAN SANDERS LLP
                                          Bank of America Plaza
                                          600 Peachtree Street NE
                                          Suite 3000
                                          Atlanta, GA 30308-2216
                                          Telephone:404.885.3000
                                          Facsimile: 404.885.3900
                                          brian.watt@troutman.com

                                           Kathleen M. Campbell, Bar No. 839699
                                           kathleen.campbell@troutman.com
                                           (application forthcoming)

                                           Christopher J. Kelleher, Bar No. 937613
                                           chris.kelleher@troutman.com
                                           (application forthcoming)

                                       Attorneys for Defendant
                                       JOHN HERBERT OGDEN
